DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to anti-BDNF antibodies comprising both a heavy and light variable chain.  Note that each separate and complete antibody construct (e.g., as it relates to a single SEQ ID NO, or SEQ ID NO for each individual VL CDR1-CDR3 and VH CDR1-CDR3, or as it relates to each unique antibody containing construct) must further be elected to be fully responsive to this restriction (i.e., not species) election requirement.
Group II, claim(s) 15 & 22, drawn to methods of treating a subject with an autoimmune disease by administering an anti-BDNF antibody.
Group III, claim(s) 16, 18 & 19, drawn to methods of treating a subject with a pro-BDNF mediated neurological disease/pain by administering an anti-BDNF antibody.
Group IV, claim(s) 21, drawn to a method of screening anti-BDNF antibodies through immunization or from screening phage libraries.


The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I is directed to anti-BDNF antibodies, which is the first claimed invention.  However, because Shanghai Yile Biotechnology (CN 105770889) teach anti-BDNF antibodies, which meet the recited claim limitations, no special technical feature exists for Group I as defined by PCT Rule 13.2, because it does not define a contribution over the prior art.  The technical features of Groups II-IV are drawn to methods having different goals, method steps and starting materials, which do not require each other for their practice and do not share the same or a corresponding technical feature.  Note that PCT Rule 13 does not provide for multiple products or methods within a single application.  Because the technical feature of Group I is not a special technical feature, and because the technical features of the Group II-IV inventions are not present in the Group I claims, unity of invention is lacking.

Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        May 14, 2021